--------------------------------------------------------------------------------

EXHIBIT 10.1

AMENDMENT to CONSULTING AGREEMENT signed 1st February 2007 between the Company
and the Consultant

This Amendment (the "Amendment") is made and entered into effective as of the
3rd day of September, 2007 (the "Effective Date"), between MOBIVENTURES INC, a
Nevada corporation, (the "Company") and Peter Åhman (the “Consultant”). The
following paragraphs are changed or added.

2. ENGAGEMENT AS A CONSULTANT

The Company hereby engages the Consultant as a consultant to provide the
services of the Consultant in accordance with the terms and conditions of this
Agreement and the Consultant hereby accepts such engagement. The Consultant will
also act as the Company’s CEO, CFO and President.

4. CONSULTANT SERVICES

4.2         The Consultant shall devote 100% of his or her business time,
attention and energies to the business affairs of the Company as may be
reasonably necessary for the provision of the Consulting Services except for the
other interests listed below, vacation time and reasonable periods of absence
due to sickness. The Company recognizes and agrees to the Consultant continuing
with the following specific business interests:

 * work with Grant Thornton Finland

The Consultant shall be entitled to twenty five (25) days of vacation allowance
each year, which shall accrue at the rate of six and a quarter (6.25) days per
calendar quarter, but may be used in advance of accrual.

5. CONSULTANT FEE

5.1         During the term of this Agreement and in consideration for the
provision of the Consulting Services, the Company will:

  (a)

pay the Consultant a consultant fee equal to €73,500/year during the term of
this Agreement divided into monthly payments payable within 5 business days of
the end of each month for the prior months consulting work..

        (b)

is removed

        (c)

grant to the Consultant a total of 600,000 stock warrants of the shares in the
Company’s common stock on the issue dates set forth below, with an exercise
price equal to US$ 0.05 per share, which warrants will be exercisable for a term
of 5 years. The full terms of the warrants are contained in a separate agreement
(“Warrant Certificate Agreement”). No warrants may be exercised unless such
warrants have vested in accordance with the terms of the Warrant Certificate
Agreement. Notwithstanding the five year term of the warrants, all warrants will
expire and cease to be exercisable on the date that is one year following the
date of termination of this Agreement for any reason


  Number of Warrants Issue Date         600,000 on the Effective Date


  (d)

The Consultant shall receive a cash bonus of 100% of his then current Base
Consultant fee upon the achievement of the Company’s annual objectives, as set
by the Board of Directors. The Company may also consider the Consultant for a
cash


--------------------------------------------------------------------------------

2

bonus for each fiscal year, or part thereof that he is employed by the Company,
in an amount to be determined at the discretion of the Board.

6. REIMBURSEMENT OF EXPENSES

6.1         The Company will pay to the Consultant, in addition to the
Consultant Fee, reasonable pre-approved travel, home office and phone expenses.
For the avoidance of doubt, the Executives home office will be deemed to be his
base for business purposes. It is expected that whilst working in the United
Kingdom the Consultant will be reimbursed for expenses incurred in traveling,
overnight and subsistence costs for operating in other Company locations in the
UK

7. TERMINATION

7.5         If the Company terminates this agreement without cause before the
term is at its end, the Company will pay a termination fee of corresponding to
the 12 months consulting fee stated in 5.1. (a) to the Consultant.

10. INDEMNIFICATION -

10.1         During the Term, the Company shall indemnify Consultant and hold
Consultant harmless from and against any claim, loss or cause of action arising
from or out of Consultant’s performance as an officer, director or employee of
the Company or any of its subsidiaries or in any other capacity, including any
fiduciary capacity, in which Consultant serves at the request of the Company to
the maximum extent permitted by applicable law. If any claim is asserted
hereunder with respect to which Consultant reasonably believes in good faith he
is entitled to indemnification, the Company shall pay Consultant’s legal
expenses (or cause such expenses to be paid), on a monthly basis, provided that
Consultant shall reimburse the Company for such amounts if Executive shall be
found by a court of competent jurisdiction not to have been entitled to
indemnification. .

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

MobiVentures Inc.     by its authorized signatory:           /s/ Gary Flint    
Signature of Authorized Signatory           Gary Flint     Name of Authorized
Signatory           Director of Business Development     Position of Authorized
Signatory             /s/ Peter Ahman Signature of Witness   Peter Åhman        
  Address of Witness:                


--------------------------------------------------------------------------------